UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
M.F., individually and on behalf
of her minor child, V.G.,
                                               5:17-cv-1385
                        Plaintiff,             (GLS/ATB)

                v.

NORTH SYRACUSE CENTRAL
SCHOOL DISTRICT et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
A.A. Castro C.L.A.N. PLLC            ANGEL A. CASTRO, ESQ.
60 Broad Street, Suite 2422
New York, NY 10004

FOR THE DEFENDANTS:
North Syracuse Central School        JONATHAN B. FELLOWS, ESQ.
District and Annette Speach          KATE I. REID, ESQ.
Bond Schoeneck & King, PLLC
One Lincoln Center
Syracuse, NY 13202

New York State Education
Department
HON. LETITIA JAMES                   CHRISTOPHER J. HUMMEL
New York State Attorney General      Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge
                 MEMORANDUM-DECISION AND ORDER

                                 I. Introduction

      Plaintiff M.F. brings this action—on behalf of herself and her minor

son, V.G.—against the North Syracuse Central School District, its

Superintendent, Annette Speach, the New York State Education

Department (hereinafter “SED”), and unidentified John and Jane Doe

employees pursuant to the Individuals with Disabilities Education Act

(IDEA),1 Article 89 of the N.Y. Education Law,2 Part 200 of the N.Y. Comp.

Codes & Regs.,3 Section 504 of the Rehabilitation Act,4 Titles II5 and IV6 of

the Americans with Disabilities Act (ADA), and state common law. (See

generally Compl., Dkt. No. 1.) Generally, M.F. argues that defendants

have failed to provide her son a Free and Appropriate Public Education

(FAPE) since 2016, (id. ¶¶ 3, 9), and seeks compensatory and punitive

      1
          See 20 U.S.C. §§ 1400-1482.
      2
          See N.Y. Educ. Law §§ 4401-10-C.
      3
          See 8 N.Y.C.R.R. §§ 200.1-200.22.
      4
          See 29 U.S.C. § 794.
      5
          See 42 U.S.C. §§ 12131-12165.
      6
          See 42 U.S.C. §§ 12201-12213.
                                       2
damages, declaratory and injunctive relief, as well as attorney’s fees and

costs, (id. at 41-43, ¶ 12). Pending is SED’s motion to dismiss, (Dkt. No.

13), the District and Speach’s motion for judgment on the pleadings, (Dkt.

No. 15), and M.F.’s motion for leave to file an amended complaint, (Dkt.

No. 22). For the following reasons, SED’s motion is granted, the District

and Speach’s motion is granted in part and denied in part, and M.F.’s

motion is granted in part and denied in part.

                                II. Background

A.    Facts7

      M.F.’s son, V.G., who was sixteen years old when this action began,

has been diagnosed with autism spectrum disorder and other diagnosed

disabilities that make it difficult to learn in a traditional classroom setting.

(Compl. ¶¶ 2, 36.) Since V.G. entered the District in 2008, M.F. has

disputed the Committee on Special Education (CSE) over the educational

services necessary to provide V.G. a FAPE. (Id. ¶¶ 37-53.) In sum, M.F.

alleges that defendants failed to provide V.G. a FAPE because

      (a) they did not recommend a program to address the elopement


       7
       Unless otherwise noted, the facts are drawn from M.F.’s complaint
and presented in the light most favorable to her.
                                         3
      concerns brought by [M.F.] and [V.G.’s] previous school;
      (b) they . . . recommended a BOCES 8:1:1 program, which was
      insufficient to address V.G.’s unique educational needs; (c) they
      did not allow [M.F.] to meaningfully participate in the [CSE]
      [m]eeting setting [V.G.’s] school placement; and (d) the school
      placement that [defendants] recommended could not provide a
      program to accommodate [V.G.’s] academic or health needs as
      mandated in V.G.’s Individualized Education Program [(IEP)].

(Id. ¶ 3 (internal marks omitted).) To remedy these perceived failures, M.F.

and the District executed a Stipulation of Settlement Agreement

(hereinafter “the Agreement”) prior to the 2015 school year. (Id. ¶¶ 54-57;

Dkt. No. 6, Attach. 1.8) Pursuant to the Agreement, the District was

required to pay V.G.’s tuition to attend the Vincent Smith School, a private

school, for the 2015, 2016, and 2017 school years. (Compl. ¶¶ 54-57.)

      V.G. completed the 2015 school year at the Vincent Smith School,

but the school “asked him not to return.” (Id. ¶ 57.) Thereafter, M.F. and

her current attorney––who was a non-licensed “advocate” at the

time––notified the District that they were looking for another private school

placement. (Id. ¶ 60.) Based on the District’s alleged lack of cooperation,

M.F. was unable to place V.G. in another private school. (Id. ¶¶ 60-62.)


      8
        The Agreement is properly considered at this stage because it is
integral to the complaint. See Sira v. Morton, 380 F.3d 57, 67 (2d Cir.
2004).
                                      4
      On December 6, 2016, M.F. filed a due process complaint alleging

that the District failed to offer V.G. a FAPE for the 2016 school year. (Id.

¶ 65.) “On December 30, 2016, V.G. was hospitalized because, on

information and belief, [he] attempted suicide and eloped from the home.”

(Id. ¶ 72.) After the Impartial Hearing Officer (IHO) denied the District’s

motion to dismiss M.F.’s complaint, the District agreed to provide V.G. with

home instruction. (Id. ¶ 73.) However, the District initially failed to provide

home instruction and never provided related services. (Id. ¶¶ 74-75.)

When the District eventually sent a tutor to V.G.’s home, the tutor read

inappropriate material to V.G. (Id. ¶ 76.)

      In January 2017, M.F. filed a lawsuit in New York Supreme Court in

Onondaga County.9 (Id. ¶ 63.) On or about February 3, 2017, the CSE

met and developed a new IEP for V.G., which recommended placement in

an 8:1:1 classroom at a BOCES site and related services. (Id. ¶ 77;

Attach. 1 at 3.)


       9
       The action, (Dkt. No. 6, Attach. 2), was eventually dismissed by
Supreme Court, (id., Attach. 3), affirmed by the Appellate Division, Fourth
Department, (id., Attach. 4), and a subsequent appeal was dismissed by
New York Court of Appeals, (Dkt. No. 27). The court properly takes notice
of these matters of public record at this stage. See Pani v. Empire Blue
Cross Blue Shield, 152 F.3d 67, 75 (2d Cir. 1998).
                                       5
      On February 21, 2017, M.F. requested that the IHO find that V.G.’s

pendency placement10 was governed by the Agreement, which obligated

the District to pay for V.G.’s placement in a private school of M.F.’s

choosing until the proceedings concluded. (Compl. ¶ 77.) In response, the

District noted that it “was willing to fund V.G.’s placement at any private

school in New York State that accepted [him].” (Id. ¶ 78.)

      Nonetheless, on April 17, 2017, the IHO denied M.F.’s request for

her desired pendency placement. (Id. ¶¶ 5, 82; Attach. 1.) M.F. appealed

the IHO’s pendency decision to a State Review Officer (SRO). (Compl.

¶ 6.) On June 22, 2017, the SRO affirmed the denial of M.F.’s requested

pendency placement and determined that V.G.’s proper pendency

placement was governed by his September 11, 2013 IEP, which included

homebound instruction. (Id., Attach. 2 at 11, 13.) M.F. alleges that “[]SED,

through the SRO, has created precedent that prevents V.G. from obtaining

a proper pendency placement during any and all disputes that may occur

      10
         The pendency provisions of the IDEA and N.Y. Educ. Law
generally require that a child remain in his current placement during the
pendency of proceedings related to identification, evaluation, or placement
of the child. (Compl., Attach. 1 at 4-5.) The inquiry centers on identifying
the child’s current educational placement, which has been found to be the
last agreed upon placement when the due process proceeding is
commenced. (Id.)
                                       6
until the end of the 2017-2018 [school year.]” (Compl. ¶ 101.)

      On July 12, 2017, the IHO issued a decision on M.F.’s due process

complaint. (Id. ¶ 7; Attach. 3.) The IHO found that the District failed to

provide a FAPE to V.G. from September 2016 through January 2017. (Id.,

Attach. 3 at 17-18.) To remedy this violation, the IHO awarded M.F.

compensatory education services as follows: 400 hours of private tutoring

at a rate of $125.00 per session as well as twenty-four hours of

occupational therapy, speech, and counseling services at a rate of $40.00

per session. (Id. at 18-19.) Thereafter, M.F. and the District each

appealed the IHO’s decision to the SRO. (Id., Attach. 4.) Specifically,

M.F. appealed the IHO’s decision insofar as it found that the District had

provided V.G. with a FAPE starting in January 2017, and the District

appealed the award of compensatory relief. (Compl. ¶ 8.)

      On September 22, 2017, the SRO concluded that the District failed to

offer V.G. a FAPE from September 2016 through February 28, 2017 but

otherwise affirmed the compensatory award granted by the IHO. (Id. ¶ 8;

Attach. 4 at 16-17.)

      M.F. challenges the correctness of the SRO’s decision, (Compl. ¶ 9),

and also alleges that the District failed to provide V.G. a FAPE for the

                                      7
2017-2018 school year, (id. ¶¶ 91-96). However, M.F. did not file a due

process complaint with an IHO regarding the 2017 school year. (Id. ¶ 99.)

She argues that doing so would have only further delayed V.G.’s

education. (Id.)

      In the backdrop of the above-mentioned proceedings, the District

banned M.F. from its property except to attend impartial hearings, CSE

meetings, or with permission from the District Superintendent,11 (id. ¶¶ 65-

66, 87-88); attempted to arrest M.F. when she visited the District offices to

file her due process complaint on December 6, 2016, (id. ¶ 65); cancelled

or refused to convene CSE meetings over M.F.’s objections, (id. ¶¶ 66,

94); prohibited M.F. from “participat[ing] in a meaningful manner [at CSE

meetings] because [the District] would not address her concerns

and . . . did not consider [her] position,” (id. ¶¶ 95-96); failed to notify M.F.

that it was changing V.G.’s special education placement, (id. ¶ 91); and

failed to provide M.F. with V.G.’s bus or class schedule for the 2017 school

year, (id.). Additionally, at some unspecified time, the District or its


       11
        Although the complaint contains no specific allegations related to
Speach’s conduct, (see generally Compl.), it can be reasonably inferred
that she is the District Superintendent who could permit M.F. on the
premises, (id. ¶¶ 26, 88).
                                        8
employees threatened to assault M.F., made a “bogus call to child

protective services that was determined to be unfounded,” and had armed

guards escort M.F. to CSE meetings. (Id. ¶ 103.) Moreover, M.F. alleges,

upon information and belief, that the District improperly intervened in

another school’s admissions process of V.G., (id. ¶ 92); “purposely

attempt[ed] to elicit a negative reaction from M.F., based on the

assumption that[,] because . . . she suffers from PTSD[,] . . . she will have

difficulty communicating and thinking when she is stressed,” (id. ¶ 97); and

did not put aside funds into an escrow account to pay for the compensatory

education services awarded by the IHO, (id. ¶ 98).

      Meanwhile, V.G. has regressed academically and socially. (Id.

¶ 105.)

B.    Procedural History

      M.F. commenced this action on December 22, 2017. (Id.) She

asserts claims pursuant to the IDEA, (id. ¶¶ 106-107), Article 89 of the N.Y.

Educ. Law, (id. ¶¶ 106, 108, 131-34), and Part 200 of the N.Y. Comp.

Codes & Regs., (id. ¶¶ 106, 108), against all defendants.12 She also


      12
        It appears that M.F. asserts two claims challenging the SRO’s
decisions: one pursuant to § 4402 of the N.Y. Educ. Law challenging the
                                      9
asserts Section 504 claims against the District and arguably against SED.

(Id. ¶¶ 109-119.) Additionally, M.F. asserts claims pursuant to Titles II,

(id. ¶¶ 120-25), and IV, (id. ¶¶ 126-30), of the ADA against the District and

Doe defendants. Lastly, she asserts tort claims for intentional infliction of

emotional “harm,” (id. ¶¶ 135-38), against the District and negligent training

and supervision, (id. ¶¶ 139-41), against the District and SED.

      Thereafter, SED moved to dismiss pursuant to Fed. R. Civ. P.

12(b)(1) and 12(b)(6), (Dkt. No. 13), which was followed by the District and

Speach moving for judgment on the pleadings pursuant to Fed. R. Civ. P.

12(c), (Dkt. No. 15). Thereafter, M.F. filed an affidavit in opposition to

defendants’ pending motions.13 (Dkt. No. 18.) M.F. also improvidently filed

an amended complaint, which was stricken by the court. (Dkt. No. 21.)



SRO’s decision on the IHO’s interim decision regarding V.G.’s pendency
placement, (Compl. ¶¶ 133-34), and the other pursuant to the IDEA
challenging the SRO’s decision on the IHO’s final decision, (id. ¶¶ 106-
107). Although it is irrelevant for reasons that follow, it should be noted
that M.F. does not bring her second claim under N.Y. Educ. Law against
Speach. (See id. ¶¶ 131-34.)
       13
        M.F.’s response disregards Local Rule 7.1(a), which requires that
a memorandum of law be included with all opposition to motions.
Additionally, M.F.’s attorney’s affidavit violates Local Rule 7.1(a)(2), as it
predominantly contains legal arguments rather than factual and
procedural background.
                                      10
M.F. later filed a motion for leave to file an amended complaint, (Dkt. No.

22), which defendants argue is futile, (Dkt. Nos. 25, 26).

                           III. Standards of Review

A.    Rule 12(b)(6)

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the standard, the

court refers the parties to its prior decision in Ellis v. Cohen & Slamowitz,

LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

B.    Rule 12(b)(1)

      Under Fed. R. Civ. P. 12(b)(1), the standard of review is similar,

except that the court “may refer to evidence outside the pleadings . . . [and

a] plaintiff asserting subject matter jurisdiction has the burden of proving by

a preponderance of the evidence that it exists.” Makarova v. United

States, 201 F.3d 110, 113 (2d Cir. 2000).14 Although “[t]he court must take

all facts alleged in the complaint as true and draw all reasonable

inferences in favor of plaintiff, . . . jurisdiction must be shown affirmatively,

and that showing is not made by drawing from the pleadings inferences


       14
       Unless otherwise noted, case quotations omit all internal quotation
marks, alterations, footnotes, and citations.
                                        11
favorable to the party asserting it.” Morrison v. Nat’l Austl. Bank Ltd., 547

F.3d 167, 170 (2d Cir. 2008).

C.    Rule 12(c)

      It is also well settled that

      [i]n deciding a Rule 12(c) motion, [the court] employ[s] the
      same standard applicable to dismissals pursuant to Fed. R.
      Civ. P. 12(b)(6). Thus, [it] will accept all factual allegations in
      the complaint as true and draw all reasonable inferences in
      [plaintiff’s] favor. To survive a Rule 12(c) motion, [plaintiff’s]
      complaint must contain sufficient factual matter, accepted as
      true, to state a claim to relief that is plausible on its face.

Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir. 2010).

                                 IV. Discussion

A.    SED’s Motion to Dismiss15


      15
          As mentioned above, M.F. brings the following claims against
SED: a claim under the IDEA, (Compl. ¶¶ 106-107), a claim under Article
89 of the N.Y. Educ. Law, (id. ¶¶ 106, 108, 131-34), a claim under Part
200 of the N.Y. Comp. Codes & Regs., (id. ¶¶ 106, 108), and a tort claim
of negligent training and supervision, (id. ¶¶ 139-41). In an abundance of
caution, the court also considers M.F.’s Section 504 claim, (id. ¶¶ 116-17),
as brought against SED. (Dkt. No. 13, Attach. 1 at 12 & n.4.) Although
SED’s motion contains arguments pertaining to additional claims in the
complaint, (id. at 13-14), the court does not consider claims that M.F., who
is represented by counsel, appears to have made no effort to bring
against SED. See Hensel v. City of Utica, 6:15-cv-374, 2016 WL
1069673, at *3 n.6 (N.D.N.Y. Mar. 16, 2016) (“While the [c]ourt will accept
the allegations in the Complaint as true and draw all inferences in
[p]laintiff’s favor, [p]laintiff is represented by counsel and is not entitled to
                                       12
      1.    IDEA Claims

      For the reasons articulated in SED’s brief, (Dkt. No. 13, Attach. 1 at

6-9), SED is not a proper party to M.F.’s IDEA claim challenging the failure

to provide V.G. with a FAPE. See Avaras v. Clarkstown Cent. Sch. Dist.,

No. 15 Civ. 2042, 2017 WL 3037402, at *12 n.16 (S.D.N.Y. July 17, 2017)

(“The District’s receipt of federal funding allows it to be sued in federal

court under the statute, but [SED]—which is not responsible for the

day-to-day formulation of students’ IEPs—is not the proper party to a suit

challenging an administrative determination as to the sufficiency of the

IEPs provided by the local education agency.”); B.J.S. v. State Educ.

Dep’t/Univ. of N.Y., 699 F. Supp. 2d 586, 599 (W.D.N.Y. 2010) (“[T]he

controversy over the propriety of the IEP and whether it deprives the

student of a[] FAPE remains one between the student, or, as here, the

student’s parent[], and the local educational agency because, under the

[IDEA], the primary responsibility for formulation and implementation of a[]

FAPE and IEP is that of the relevant educational agency, in this case the

[s]chool [d]istrict, not [SED].”). Accordingly, this portion of SED’s motion is



the same liberality afforded to pro se litigants.”).


                                       13
granted and all IDEA claims against SED are dismissed.

      2.    Section 504 Claims

      To state a Section 504 claim, a plaintiff must allege, among other

things, that defendants excluded him from participation in or enjoyment of

an applicable program, solely by reason of his disability. See Loeffler v.

Staten Island Univ. Hosp., 582 F.3d 268, 275 (2d Cir. 2009).

      Although M.F. alleges conduct that, as discussed below, may be

sufficient to infer a violation of Section 504 by the District, the only

allegations regarding SED are set forth in entirely conclusory terms.

(Compl. ¶¶ 116-18.) That is, M.F. merely asserts that “[b]y the acts and

failures of . . . [SED,] . . . [SED] otherwise subjected . . . V.G. to

discrimination under programs and activities of the [District,]” and “[s]uch

discrimination was solely by reason of . . . V.G.’s disability.” (Id. ¶ 116.)

However, the complaint is devoid of any substantive allegations concerning

SED’s alleged conduct that would amount to discrimination based upon

V.G.’s disability. (See generally id.) The court need not accept M.F.’s

“legal conclusions masquerading as factual conclusions.” Smith v. Local

819 I.B.T. Pension Plan, 291 F.3d 236, 240 (2d Cir. 2002).

      As such, this portion of SED’s motion is also granted, and M.F.’s

                                        14
Section 504 claim against SED is dismissed for failure to state a claim.

      3.    State Law Claims

      Lastly, because SED is a state agency, (Compl. ¶ 23), the Eleventh

Amendment bars all of M.F.’s state law claims against SED. See Y.D. v.

N.Y.C. Dep’t of Educ., No. 14CV1137, 2016 WL 698139, at *3-4 (S.D.N.Y.

Feb. 19, 2016) (dismissing IIED claim against SED based on Eleventh

Amendment); M.M. ex rel. JM v. N.Y.C. Dep’t of Educ., No. 9 Civ. 5236,

2010 WL 2985477, at *6 (S.D.N.Y. July 27, 2010) (dismissing N.Y. Educ.

Law claim against SED based on Eleventh Amendment).

      Although M.F. does not argue that any exception to the Eleventh

Amendment bar applies, (Dkt. Nos. 18, 22, Attach. 1), it should be noted

that M.F.’s request for declaratory and injunctive relief, (Compl. ¶ 12 & 41-

43), does not save her claims. See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 106 (1984) (holding exception to Eleventh

Amendment bar articulated in Ex parte Young, 209 U.S. 123 (1908)

inapplicable to actions against state officials on basis of state law);

Monserrate v. N.Y. State Senate, 695 F. Supp. 2d 80, 97 (S.D.N.Y. 2010)

(“It is well settled that federal courts may not grant declaratory or injunctive

relief against a state agency based on violations of state law.”).

                                       15
      Accordingly, this portion of SED’s motion is also granted and all of

the state claims asserted against it are dismissed.

B.    The District’s Motion for Judgment on the Pleadings

      1.    Speach’s Conduct

      The complaint does not contain any factual allegations referencing

Speach, except to posit that she is the District Superintendent. (Compl.

¶ 26.) As such, the District moves for her dismissal. (Dkt. No. 15, Attach.

1 at 17.) In light of the lack of allegations that can be reasonably attributed

to Speach, her dismissal is appropriate. See Dove v. Fordham Univ., 56 F.

Supp. 2d 330, 335 (S.D.N.Y. 1999) (“It is well-settled that ‘where the

complaint names a defendant in the caption but contains no allegations

indicating how the defendant violated the law or injured the plaintiff, a

motion to dismiss the complaint in regard to that defendant should be

granted.’”) (quoting Morabito v. Blum, 528 F. Supp. 252, 262 (S.D.N.Y.

1981)); cf. McAvoy v. DeMarco, No. 14–CV–6293, 2015 WL 1802601, at

*5 (E.D.N.Y. Apr. 16, 2015) (finding no basis for defendant’s personal

involvement where he was not named in the body of the complaint).16

      16
        Given that the complaint fails to allege any facts related to
Speach, other than that she is the District Superintendent, and because
M.F.’s responsive papers do not articulate a reason that failure does not
                                      16
      In response, M.F.’s attorney argues only that “claims

against . . . Speech [sic], in her official capacity, should . . . survive.” (Dkt.

No. 18 ¶ 15 (emphasis added).) “Official-capacity suits . . . generally

represent only another way of pleading an action against an entity of which

an officer is an agent.” Kentucky v. Graham, 473 U.S. 159, 165-66 (1985).

That is, “an official-capacity suit is, in all respects other than name, to be

treated as a suit against the entity.” Id. at 166. As a result, a court may

dismiss an official-capacity claim as unnecessary or redundant where a

similar claim is asserted against the entity which an officer is an agent.

See Sheriff’s Silver Star Ass’n of Oswego Cty., Inc. v. County of Oswego,

56 F. Supp. 2d 263, 265 n.3 (N.D.N.Y. 1999). Given that M.F. asserts

claims that may subject the District to liability, her official-capacity claims

against Speach are redundant.17 Accordingly, this provides another basis




also foreclose her state law claims against Speach, they too are
dismissed. See Smith v. Doe, No. 10 Civ. 3136, 2010 WL 4964394, at *1
(S.D.N.Y. Dec. 1, 2010); Morgan v. County of Nassau, 720 F. Supp. 2d
229, 235 (E.D.N.Y. 2010).
       17
         Although the above-cited cases generally relate to § 1983 claims,
their reasoning is no less persuasive here.
                                        17
to dismiss and this portion of the District’s motion is granted.18

      2.    Pre-November 10, 2015 Conduct

      As part of the November 10, 2015 Agreement, M.F. agreed to

withdraw her due process complaint with prejudice and “release[d] the

District from any claims that could be asserted against the District arising

out of or relating to a [FAPE] for [V.G.] . . . prior to and including the date of

the execution of th[e] Agreement.” (Dkt. No. 6, Attach. 1 ¶ 11.) This

release appears to bar any of M.F.’s claims based on conduct occurring

prior to November 10, 2015. See Consolidated Edison, Inc. v. Northeast

Util., 332 F. Supp. 2d 639, 647 (S.D.N.Y. 2004) (holding, under New York

law, “[w]here a release is unambiguous, it must be enforced”).

      In response, M.F. argues that the District should not be allowed to

rely on this release “because it breached that contract and has unclean

hands.” (Dkt. No. 18 ¶ 9.) However, M.F. fails to develop this argument or

point the court to any legal authority that would save her claims under the

circumstances. Notably, her argument that the District breached the

       18
        Furthermore, M.F.’s Section 504 claim against Speach fails
because “[i]ndividuals may not be held liable, in either a personal capacity
or an official capacity, under Section 504.” Davis v. N.Y. State Office of
Mental Health, No. 05–CV–5599, 2009 WL 5178440, at *7 (E.D.N.Y. Dec.
31, 2009).
                                       18
Agreement is the same claim that she made in her state court complaint,

which was dismissed and is now final. (Dkt. No. 25 at 7.) As such, given

the unambiguous release in the Agreement, all IDEA claims arising prior to

the execution of the Agreement are barred. And, in any event, M.F. failed

to respond to the District’s facially-meritorious argument that any IDEA

claims relating to the District’s alleged failure to offer V.G. a FAPE prior to

execution of the Agreement are untimely based on the IDEA’s two-year

statute of limitations for filing a due process complaint. See 20 U.S.C.

§ 1415(f)(3)(C); see also Johnson v. Lew, No. 1:13–CV–1072, 2015 WL

4496363, at *5 & n.6 (N.D.N.Y. July 23, 2015) (“In this District, when a

non-movant willfully fails to oppose a legal argument asserted by a movant,

the movant’s burden with regard to that argument is lightened, such that, in

order to succeed on that argument, the movant need only show that the

argument possess[es] facial merit, which has appropriately been

characterized as a modest burden.”).

      Accordingly, this portion of the District’s motion is granted.

      3.    2016 School Year

      M.F. did not appeal the IHO’s award of compensatory education for

the 2016 school year. (See Compl., Attach. 4 at 16 n.13.) As such, the

                                       19
District argues that M.F. “failed to exhaust any claim regarding the

sufficiency of the compensatory education awarded by the IHO and such

claim has been abandoned.” (Dkt. No. 15, Attach. 1 at 11 (citing Taylor v.

Vt. Dep’t of Educ., 313 F.3d 768, 790 (2d Cir. 2002)).) In response, M.F.

appears to concede that her IDEA claims do not relate to the 2016 school

year:

        [w]hether or not the 400 plus hours of compensatory education for
        the undisputed denial of FAPE during September 2016 to end of
        February 2017 was sufficient is not at issue here. The issue is
        whether the denial of FAPE was actually more than two (2) years
        which would require compensatory education in at least triplicate
        of what has already been awarded.

(Dkt. No. 18 ¶ 10.) Accordingly, M.F.’s IDEA claims relating to the 2016

school year are deemed abandoned, and this portion of the District’s

motion is granted. See Jackson v. Fed. Express, 766 F.3d 189, 196 (2d

Cir. 2014) (“Where abandonment by a counseled party is not explicit but

such an inference may be fairly drawn from the papers and circumstances

viewed as a whole, district courts may conclude that abandonment was

intended.”).

        4.     2017 and Subsequent School Years

        M.F. seeks an award of “at least $365,000.00 per year for each and


                                       20
every year until V.G. reaches [twenty-two] years of age.” (Compl. at 42.)

Insofar as M.F. seeks relief under the IDEA for the 2017, 2018 or any

school year beyond that, the District argues that such claims must be

dismissed because M.F. has not filed due process complaints challenging

the IEPs adopted for those school years. (Dkt. No. 15, Attach. 1 at 12

(citing Compl. ¶ 99).)

      Indeed, it is well-settled that the IDEA requires an aggrieved party to

exhaust administrative remedies by filing a due process complaint before

bringing a civil action in federal court. See Polera v. Bd. of Educ. of

Newburgh Enlarged City Sch. Dist., 288 F.3d 478, 488 (2d Cir. 2002).

Moreover, a plaintiff cannot seek relief under the IDEA for future school

years. See Streck v. Bd. of Educ. of the E. Greenbush Cent. Sch. Dist.,

642 F. Supp. 2d 105, 108 (N.D.N.Y. 2009) (“[T]he IDEA allows parents to

recover only actual, not anticipated, expenses[.]”).

      In response, M.F. argues that she should be excused from the

general exhaustion requirements because filing a due process complaint

for the 2017 school year would be futile. (Dkt. No. 18 ¶¶ 5, 11.)

      To be sure, “if plaintiffs can demonstrate that there is no relief

available to them through the administrative process, they may avail

                                      21
themselves of the futility or inadequacy exceptions to the exhaustion

requirement.” Taylor, 313 F.3d at 790. “[R]elief available [means] relief for

the events, condition, or consequences of which the person complains,

[even if] not necessarily relief of the kind the person prefers.” Id.

Furthermore, “[t]he plaintiff bears the burden of demonstrating futility.” Id.

       Here, M.F.’s attorney asserts in his affirmation that “[s]ince [M.F.]

would be bringing the same claim for pendency placement for the 2017

school year, it follows that filing administrative due process claims would

prove futile because no one will consider the issue without the prior

decisions being overturned by this [c]ourt.” (Dkt. No. 18 ¶ 5.) This theory

is difficult to follow. M.F. fails to explain why an IHO would not consider a

due process complaint filed in regards to V.G.’s IEP for the 2017-2018

school year––regardless of the IHO’s previous decision on V.G.’s

pendency placement during those proceedings, which have concluded.

Nonetheless, even if the specific relief M.F. prefers is unavailable, that

does not mean that relief is unavailable to her. See Taylor, 313 F.3d at

790.

       Additionally, M.F.’s attorney asserts that

       the treatment of [M.F. and V.G.] by [the District] and [its] staff was

                                        22
      so egregious and malicious that it should be determined that [the
      District] is not capable of providing FAPE to V.G. and their
      relationship has deteriorated to the point that further interaction
      would only prove harmful to [M.F. and V.G.] Moreover, [the
      District] has not even complied with the current decisions
      awarding compensatory education and obtaining another award
      would not help [M.F. and V.G.] when [the District] will not comply.

(Id. ¶ 11.) First, the complaint does not allege that the District has failed to

comply with the SRO’s decision awarding compensatory education, except

to the extent that M.F. alleges that she believes that the District has not put

aside funds for V.G.’s compensatory education in an escrow account.

(Compl. ¶ 98.) Second, the court agrees with the District that just because

M.F.’s challenge to V.G.’s 2016 IEP was unsuccessful, it does not follow

that she could not subsequently challenge V.G.’s IEP for the 2017 or future

school years. (Dkt. No. 19 at 5-6.) Under the IDEA, the District is

obligated to review a student’s placement annually and prepare a new IEP

for each school year. See N.Y. Educ. Law § 4402(2); 8 N.Y.C.R.R.

§ 200.4(f). Considering that V.G.’s IEP is required to be revisited each

year, the court will not speculate regarding whether the District will offer

V.G. a FAPE in the future. Likewise, given that prospective relief is

unavailable under the IDEA, the court will not speculate regarding whether

the District will comply with any awards yet to be issued. See Streck, 642

                                       23
F. Supp. 2d at 108.

      Ultimately, M.F. fails to meet her burden of demonstrating futility.

See Taylor, 313 F.3d at 790. As such, M.F.’s IDEA claims related to the

2017 school year, as well as any subsequent school year for which she

has not filed a due process complaint, are dismissed for failure to exhaust

her administrative remedies.

      5.    Timeliness

      The District also argues that, to the extent that M.F. seeks review of

the SRO’s decision regarding V.G.’s pendency placement, (Compl. ¶ 133),

that claim is untimely. (Dkt. No. 15, Attach. 1 at 17.) In response, M.F.’s

attorney asserts––again, pointing to no legal authority––that it is unclear

whether N.Y. Educ. Law § “4404(3)(b) [sic]” requires a party to appeal an

SRO’s interim decision within four months of its issuance or within four

months of the final decision on the matter, but, in any event, raising the

issue in M.F.’s closing brief and final appeal to the SRO makes the claim

timely. (Dkt. No. 18 ¶ 14.)

      To be sure, an appeal of an SRO’s determination must be

commenced within four months. See N.Y. Educ. Law § 4404(3)(a). There

is nothing ambiguous about the statute’s requirement that “[a]ny final

                                      24
determination or order of a state review officer . . . may only be reviewed in

a proceeding brought in the supreme court . . . or in United States district

court” and “[a]ny such proceeding shall be commenced within four months

after the determination to be reviewed becomes final and binding on the

parties.” Id. (emphases added). Here, the interim order regarding

pendency was the “determination to be reviewed,” and the statute

expressly includes that its mandates apply to any “order,” as well as final

determinations. Id. As such, the SRO’s order regarding V.G.’s pendency

placement became final and binding when it was issued on June 22, 2017.

(Compl. ¶¶ 6, 133.) M.F. fails to explain how raising the pendency issue in

her closing arguments or final appeal to the SRO was procedurally proper

or would extend her time to file an action in federal court appealing such a

decision. Indeed, the SRO’s final decision specifically refused to consider

his prior order regarding pendency and, instead, noted that M.F. could

seek review of that determination in state or federal court. (Compl.,

Attach. 4 at 9-10.) At the time of the SRO’s final decision, the filing window

for M.F. to challenge the order on pendency was still open. However, M.F.

failed to commence this action until December 22, 2017, more than four

months after the SRO’s order regarding pendency. (Compl.) Therefore,

                                      25
M.F.’s claim seeking review of the SRO’s order on V.G.’s pendency

placement is untimely. As such, this portion of the District’s motion is

granted.

      6.    ADA and State Law Claims

      The District next argues that M.F.’s ADA and state law claims are

precluded by the doctrine of res judicata, in light of a state court judgment

involving the same allegations giving rise to her current claims. (Dkt. No.

15, Attach. 1 at 15-17.)

      It is well-settled that a federal court must give full faith and credit to

prior state court adjudications. See Allen v. McCurry, 449 U.S. 90, 95-97

(1980). As such, federal courts are required to give the same “preclusive

effect to issues decided by state courts” as the state courts would

themselves afford, and therefore federal courts look to relevant state law in

determining whether res judicata or collateral estoppel applies to a state

court judgment. Id. at 95; see Boomer v. Bruno, 134 F. Supp. 2d 262, 267

(N.D.N.Y. 2001) (“The [c]ourt must look to New York law in order to

determine what preclusive effect should be given to” a New York State

judgment). In New York, “once a claim is brought to a final conclusion, all

other claims arising out of the same transaction or series of transactions

                                        26
are barred, even if based upon different theories or if seeking a different

remedy.” O’Brien v. City of Syracuse, 54 N.Y.2d 353, 357 (1981).

      The District convincingly argues that the same allegations that make

up M.F.’s ADA and tort claims in these proceedings were the predicates for

her claims in the state court proceedings. (Dkt. No. 15, Attach. 1 at 16-17

(citing Dkt. No. 6, Attach. 2).) In the face of these facially-meritorious

arguments, M.F.’s attorney admits that the state court action “involves

similar facts,” but argues (1) that “this [c]ourt does not have to give full faith

and credit to a decision by a state court that is still being litigated” and (2) it

would “severely prejudice [M.F.] to dismiss current claims that could not

have been brought previously because of exhaustion requirements.” (Dkt.

No. 18 ¶¶ 8, 13.)

      M.F.’s first argument fails because the Appellate Division, Fourth

Department and New York Court of Appeals have affirmed the underlying

state court judgment. (Dkt. No. 6, Attachs. 3, 4; Dkt. No. 27, Attach. 1.)

M.F.’s second argument fails because it is undeveloped and cites to no

legal authority. That is, M.F. fails to explain what or how unspecified

“exhaustion requirements” would allow her to file an action in state court

but prohibit her from filing her ADA or tort claims in federal court. Given

                                        27
that M.F. does not contest that her claims arise out of the same series of

transactions as those giving rise to her state court action, as revealed by a

review of her state court complaint, (Dkt. No. 6, Attach. 2), this portion of

the District’s motion is granted. See O’Brien, 54 N.Y.2d at 357; Johnson,

2015 WL 4496363, at *5 & n.6.

      7.    Section 504 Claims

      The District also argues that M.F.’s Section 504 claims must be

dismissed because there are no allegations of the District’s bad faith or

gross negligence. (Dkt. No. 15, Attach. 1 at 13-15.)

      “Since Section 504 relief is conditioned on a showing of

discrimination, it requires something more than proof of a mere violation of

IDEA—i.e., more than a faulty IEP.” Gabel ex rel. L.G. v. Bd. of Educ. of

Hyde Park Cent. Sch. Dist., 368 F. Supp. 2d 313, 334 (S.D.N.Y. 2005); see

J.D. v. Pawlet Sch. Dist., 224 F.3d 60, 70 (2d Cir. 2000). That is, “a

plaintiff must demonstrate that the school district acted with bad faith or

gross misjudgment.” Butler v. S. Glens Falls Cent. Sch. Dist., 106 F.

Supp. 2d 414, 420 (N.D.N.Y. 2000). “The plaintiff is not required to show

personal animosity or ill will. Rather, intentional discrimination may be

inferred when a policymaker acted with at least deliberate indifference to

                                      28
the strong likelihood that a violation of federally protected rights will result

from the implementation of the challenged policy or custom.” Id.

      To be sure, the complaint alleges that District violated Section 504 by

“fail[ing] to accommodate V.G.’s disability [insofar as the District] refused to

offer a school placement that addressed his elopement issues or need for

counseling,” (Compl. ¶ 113), and “[b]y failing to provide M.F. with an

appropriate placement for V.G. and FAPE to V.G. for the 2016-2017 and

2017-2018 school years,” (id. ¶ 115). M.F.’s attorney’s response merely

asserts that “[M.F.’s] Section 504 claims must survive because [the District]

acted with gross negligence and reckless indifference for at least six (6)

months,” (Dkt. No. 18 ¶ 12), in apparent reference to the District’s failure to

offer V.G. a FAPE, as determined by the SRO, from September 2016 to

February 2017. To the extent that M.F. relies on these allegations, she

fails to state a Section 504 claim. See J.D., 224 F.3d at 70; Gabel ex rel.

L.G., 368 F. Supp. 2d at 334; see also Streck v. Bd. of Educ. of the E.

Greenbush Sch. Dist., 280 F. App’x 66, 68 (2d Cir. 2008) (affirming

dismissal of ADA and Section 504 claims where student was “afforded

access to an existing program,” but the “content and sufficiency of the IEP”

were challenged).

                                       29
      However, other allegations of the complaint, viewed in the light most

favorable to M.F., arguably state a Section 504 claim. Specifically, M.F.

alleges that the District made it difficult for M.F. to participate in the

development of an appropriate IEP for V.G., (Compl. ¶¶ 65-66, 87-88, 94-

96, 103), stymied V.G.’s ability to access the educational program crafted

in his IEP, (id. ¶ 91), and either delayed, or failed to provide, agreed upon

educational services to V.G., (id. ¶¶ 73-75). Such allegations are sufficient

to demonstrate the District’s bad faith or deliberate indifference at this

stage. Cf. Gabel ex rel. L.G., 368 F. Supp. 2d at 336 (holding that “[a

d]istrict’s recommendation of an 8:1:1 program for [a student] after [a] CSE

had recommended a 12:1:1 program may in itself constitute the type of

gross negligence or reckless indifference Section 504 is meant to

address”); Butler, 106 F. Supp. 2d at 421 (holding that school officials’

development of IEPs that were inappropriate for student’s educational

needs and failure to provide student with certain special education services

“may constitute deliberate indifference to the strong likelihood that

plaintiff’s rights were being violated”).

      As such, this portion of the District’s motion is denied with leave to

renew.

                                        30
C.    M.F.’s Motion for Leave to File an Amended Complaint19

      1.    Proposed Amendments

      M.F.’s proposed amended complaint seeks to add four new claims20:

(1) “Count I A” alleges that SED has engaged in systemic violations of the

IDEA, (Dkt. No. 22, Attach. 2 at 39-4021); (2) “Count I B” alleges that the

District and Speach have engaged in systemic violations of the IDEA, (id.

at 40-42); (3) “Count III A” alleges that SED violated 42 U.S.C. § 1983 “by

failing to implement adequate policies, procedures, protocols, training, and

oversight so as to ensure compliance with the IDEA, Section 504, and New


      19
         M.F. again runs afoul of the Local Rules, which require a motion to
amend to “set forth specifically the proposed insertions and deletions of
language and identify the amendments in the proposed pleading, either
through the submission of a redline/strikeout version of the pleading
sought to be amended or through other equivalent means.” N.D.N.Y. L.R.
7.1(a)(4). Here, although M.F. purports to highlight all additions to her
original complaint, a review of the proposed amended complaint reveals
that she has changed allegations without specifically identifying such
changes. (See, e.g., Compl. ¶¶ 117-18; Dkt. No. 22, Attach. 2 ¶¶ 141-42.)
      20
       The proposed amended complaint also apparently seeks to add
two new defendants, Ryan Wall and Kerry Boylan. (Dkt. No. 22, Attach.
1.) However, neither Wall or Boylan are mentioned in the proposed
amended complaint. (See generally id., Attach. 2.) Accordingly, the court
deems this request to be made in error and denies it.
      21
        This citation refers to the CM/ECF-generated page numbers,
given that M.F. duplicates paragraph numbers and lists them out of order.
(See generally Dkt. No. 22, Attach. 2.)
                                      31
York State law,” (id. ¶¶ 168-69); and (4) “Count III B” alleges that the

District violated 42 U.S.C. § 1983 by “(a) adopting inappropriate policies

and procedures; (b) engaging in a widespread practice that constituted

custom or usage; (c) failing to supervise and train their employees to such

an extent that it amounts to deliberate indifference to the rights of those

who come into contact with such employees, and (d) failing to adopt

appropriate policies and procedures; with respect to” the development of

IEPs, special education services, and related services, (id. ¶¶ 170-73).

Otherwise, the claims in the proposed amended complaint seem the same

as the claims in the complaint.22 (Compare id., with Compl.)

      Additionally, the proposed amended complaint contains the following

new factual allegations: V.G. has recently been diagnosed with Grave’s

Disease, (Dkt. No. 22, Attach. 2 ¶¶ 2, 60), the CSE did not afford adequate

consideration to V.G.’s symptoms, including “elopement, anxiety, bullying,

refusal to leave his room, etc.” during the 2013-2014, 2014, 2015, 2016,

and 2017 school years, (id. ¶ 3); the District did not attempt to implement

the program recommended by the CSE for the 2017 school year, (id.); the

      22
        The proposed amended complaint also purports to add a new
“Count I C”; however, that claim is merely a rewording of M.F.’s prior IDEA
claim against the District and Speach. (Id. at 42.)
                                      32
IEP prepared for V.G. for the 2017 school year was based on insufficient

evaluative data and failed to adequately address M.F.’s concerns about

elopement, mood swings, hyperactivity, and other symptoms, (id.

¶¶ 93-97); and the District “never actually attempted to implement [the

2017] IEP and, instead, enrolled V.G. at the North Syracuse Junior

Highschool [sic] where they have faked his attendance records to collect

funds allocated toward V.G.’s special education,” (id. ¶ 118).

      In regards to SED, the proposed amended complaint adds

allegations that SED failed to provide a mechanism for parents to

challenge the record submitted as a part of the state-level administrative

review process, which prejudiced M.F. and other parents when the District

fails to submit a sufficient record. (Id. at 34-36.)

      2.    Futility

      Leave to amend a pleading pursuant to Fed. R. Civ. P. 15(a) may be

denied if the amendment would be futile. See Knife Rights, Inc. v. Vance,

802 F.3d 377, 389 (2d Cir. 2015). An amendment is futile if the proposed

complaint, or any of its claims, could not survive a motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6). See Lucente v. Int’l Bus. Machs.

Corp., 310 F.3d 243, 258 (2d Cir. 2002); see also Hyatt v. LaValley,

                                       33
9:16-cv-528, 2018 WL 4473389, at *4, *5-7 (N.D.N.Y. Aug. 2, 2018)

(denying motion to amend complaint due to futility where proposed claims

could not survive a motion to dismiss).

      All defendants argue that the proposed amended complaint is futile

because it fails to remedy the issues requiring dismissal of the claims from

the original complaint, and the claims that it seeks to add cannot withstand

a motion to dismiss. (Dkt. Nos. 25, 26.) For the following reasons, the

court agrees with that assessment, except when it comes to M.F.’s Section

504 claim against the District, for the reasons discussed above, see Part

IV.B.7 supra, as well her § 1983 claims against the District and systemic

violation of the IDEA claim against SED, for the reasons discussed below,

see Parts IV.C.2.c,e infra.

            a.    Proposed Claims against Speach

      The proposed amended complaint does not add any new factual

allegations regarding Speach. (See generally Dkt. No. 22, Attach. 2.) As

such, M.F. has not remedied the problems identified above requiring her

removal as a party. To the extent that M.F. proposes to add a § 1983

claim against Speach, it fails to allege Speach’s personal involvement in


                                     34
the alleged constitutional deprivation. See Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits,

a plaintiff must plead that each [g]overnment-official defendant, through the

official’s own individual actions, has violated the Constitution.”); Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (“It is well settled in this Circuit

that personal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.”). As

such, this portion of M.F.’s motion is denied as futile. See Vance, 802 F.3d

at 389; Lucente, 310 F.3d at 258; Hyatt, 2018 WL 4473389, at *4, *5-7 .

      b.    Systemic Violation Claim against the District

      For the reasons set forth by the District, (Dkt. No. 25 at 15-16),

M.F.’s proposed claim alleging a systemic violation of the IDEA against it,

(Dkt. No. 22, Attach. 2 at 40-42), is an improper attempt to M.F.’s

exhaustion requirements. See, e.g., Cave v. E. Meadow Union Free Sch.

Dist., 514 F.3d 240, 250 (2d Cir. 2008) (holding complaints seeking relief

for a single student do not allege a “system-wide violation of the IDEA’s

mandates” absent allegations of “a district-wide policy of discrimination

against [disabled] students” or “that the administrative process is so



                                       35
structurally tainted that [plaintiffs] would not have been afforded a fair and

impartial forum to present their claims”); Reyes v. Bedford Cent. Sch. Dist.,

16-cv- 2768, No. 16-CV-2768, 2017 U.S. Dist. LEXIS 159568, at *32

(S.D.N.Y. Sept. 27, 2017) (“Plaintiff points to no other circumstances, other

than her own, in which a child covered by the IDEA was deprived of special

education benefits because of a policy or practice of the [d]istrict[.]”); O.M.

ex rel D.M. v. Bd. of Educ. of the Wayne Cent. Sch. Dist., No.

6:14–cv–6487, 2015 WL 3952601, at *6-7 (W.D.N.Y. June 29, 2015)

(dismissing systemic violation claim where plaintiff parent’s substantive

allegations focused on district’s alleged failures regarding her child

“individually as opposed to systemic failures affecting other disabled

students in the [d]istrict” and parent “plainly d[id] not bring this action on

behalf of any individual other than her son”); Kalliope R. ex rel Irene v. N.Y.

State Educ. Dep’t, 827 F. Supp. 2d 130, 138 (E.D.N.Y. 2010) (“The

systemic violations exception applies where a plaintiff challenges the

framework and procedures for assessing and placing students in

appropriate educational programs . . . or [where the] nature and volume of

complaints [are] incapable of correction by the administrative hearing

process.”); Mr. & Mrs. “B” v. Bd. of Educ. of the Syosset Sch. Dist., No.

                                       36
96–CV–5752, 1998 WL 273025, at *4 (E.D.N.Y. Jan. 15, 1998) (“[T]his

case is not a class action directed at remedying systemic or structural

deficiencies. Rather, this case involves an individual student’s IEP.”);

Yamen by Yamen v. Bd. of Educ. of the Arlington Cent. Sch. Dist., 909 F.

Supp. 207, 210-11 (S.D.N.Y. 1996) (distinguishing cases where a plaintiff

seeks relief only with respect to a single student with Second Circuit

precedent recognizing the ability of class-action plaintiffs to bring claims

concerning systemic violations).

      It is clear that the scope of the IDEA action against the District

remains limited to its alleged failure to provide a FAPE to V.G. (See

generally Dkt. No. 22, Attach. 2.) M.F. seeks relief only on behalf of her

son based on the District’s failure to offer him a FAPE. (Id. ¶ 10). The

proposed amended complaint does not plausibly allege that the District

caused harm to other disabled students. (Id. at 40-42.) Thus, despite

being labeled as a “systemic” claim, plaintiff’s new IDEA claim against the

District remains, in essence, a § 1415 claim under the IDEA. Accordingly,

the same reasons requiring dismissal of M.F.’s original IDEA claim against

the District would apply with equal force to this IDEA claim. As such, this

portion of M.F.’s motion is denied as futile. See Vance, 802 F.3d at 389;

                                      37
Lucente, 310 F.3d at 258; Hyatt, 2018 WL 4473389, at *4, *5-7.

            c.    Systemic Violation Claim against SED

      Contrary to the crux of SED’s arguments that it is still an improper

party to M.F.’s IDEA claim because the scope of the action is limited to the

District’s alleged failure to provide V.G. a FAPE, (Dkt. No. 26 at 4-6),

M.F.’s proposed amendments adequately state a systemic violation claim

against SED. That is, M.F. alleges that

      []SED created and enforces policies that prohibit parents
      appealing due process decisions before the SRO from
      challenging the record on appeal produced by school districts and
      there is no uniform standard for what records on appeal should
      look like, how parent’s exhibits or district’s exhibits should be
      labeled, or how what the copy the district serves on the parent
      should look like [and] provide[s] no avenue for parents to
      challenge the sufficiency of records on appeal produced by [the
      District.]


(Dkt. No. 22, Attach. 2 ¶ 109.) Further, M.F. alleges that she “challenged

the record presented by [the District],” but was “denied the ability to

supplement the record on appeal []or clarify how exhibits were labeled.”

(Id. ¶ 110.) As such, M.F. alleges that she suffered an injury insofar as she

was “left at a disadvantage in that [the] District produced a record that

[she] could not cite to and was incomplete and in favor of [the District]’s


                                      38
position.” (Id.)

      To be sure, the court is skeptical of this claim’s viability given that

M.F. concedes that she was able to make a motion to supplement the

record in the administrative hearing and the SRO “ordered [the District] to

submit additional documents.” (Id. ¶ 112.) However, SED fails to convince

the court that this claim could not withstand a motion to dismiss as a result.

See Kalliope R., 827 F. Supp. 2d at 141 n.3 (finding SED was proper

defendant where plaintiff alleged SED affirmatively promulgated policy “that

allegedly interferes with the IEP development process for disabled

students in a systemic manner”); Quatroche v. E. Lyme Bd. of Educ., 604

F. Supp. 2d 403, 412 (D. Conn. 2009) (“The state education agency is a

proper party to actions involving claims of systemic violations of the

IDEA[.]”); see also Jose P. v. Ambach, 669 F.2d 865, 870-71 (2d Cir. 1982)

(noting state education commissioner could be proper defendant in suit

under predecessor statute to IDEA alleging procedural deficiencies in

system for evaluating and placing disabled children). The court notes that

this claim hangs on by a thread, but the issue ultimately requires further

elucidation by SED––perhaps in a more specific motion to dismiss.

Accordingly, because SED has not sufficiently demonstrated that it would

                                       39
be futile, this portion of M.F.’s motion for leave to amend is granted.

               d.    Section 1983 Claims against SED

         A § 1983 claim requires a plaintiff to show the deprivation of a right,

privilege, or immunity secured by the Constitution and its laws by a person

acting under the color of state law. 42 U.S.C. § 1983. It is well-settled that

states and state agencies are not “persons” subject to suit under § 1983.

See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 65-66 (1989).

Furthermore,“New York has not consented to § 1983 suits in federal court.”

Mamot v. Bd. of Regents, 367 F. App’x 191, 192 (2d Cir. 2010).

Accordingly, this portion of M.F.’s motion is denied as futile. See Vance,

802 F.3d at 389; Lucente, 310 F.3d at 258; Hyatt, 2018 WL 4473389, at *4,

*5-7 .

               e.    Section 1983 Claims against the District

         The viability of the § 1983 claims against the District is a closer call.

To be sure, M.F.’s proposed § 1983 allegations against the District, (Dkt.

No. 22, Attach. 2 ¶¶ 170-73), are vague and conclusory. See Proffitt v.

Village of Deposit, 3:15-cv-750, 2018 WL 1157940, at *3 n.4 (N.D.N.Y.

Mar. 12, 2018) (“When plaintiffs are represented by legal counsel, neither


                                          40
the court nor defendants should have to engage in guesswork to address

every possible legal theory of a constitutional violation that is not clearly

delineated in their complaint.”). Additionally, a plaintiff cannot use § 1983

to circumvent IDEA exhaustion requirements where the relief sought was

available to them through the administrative review process. See Streck,

280 F. App’x at 68; see also French v. N.Y. State Dep’t of Educ., 476 F.

App’x 468, 473 (2d Cir. 2011) (affirming dismissal of § 1983 claim where “it

lack[ed] any factual basis other than the alleged IDEA violations and the

related allegation of discrimination”). However, contrary to the District’s

contention that the proposed amended complaint “contains no factual

allegations identifying any inappropriate policies, patterns, practices, or

customs of the District” and “the only facts that are pled pertain to V.G’s

individual special education program and the adequacy of that program to

meet his individual needs,” (Dkt. No. 25 at 21), there are sufficient

allegations outside of the District’s alleged denial of a FAPE that could

state a § 1983 claim. (See, e.g., Compl. ¶¶ 65-66, 73-75, 87-88, 91, 94-

97, 103.) Given that other claims against the District survive based on

these allegations that involve conduct outside the scope of the IDEA, the

court is not convinced that M.F.’s proposed § 1983 claim against the

                                       41
District would be futile. Again, this is a close call that should be revisited.

             f.     Remaining Allegations

      Finally, the additional factual allegations sought to be added by M.F.

would not ameliorate the substantive issues affecting any of the claims

from the original complaint that the court has determined should be

dismissed. See Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)

(holding that where “[t]he problem with [plaintiff]’s causes of action is

substantive . . . better pleading will not cure it”). As such, to the extent that

M.F. attempts to save any of her previously dismissed claims based on the

proposed factual amendments to her complaint, this portion of M.F.’s

motion is denied as futile. See Vance, 802 F.3d at 389; Lucente, 310 F.3d

at 258; Hyatt, 2018 WL 4473389, at *4, *5-7 .

                                 V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that SED’s motion to dismiss (Dkt. No. 13) is GRANTED;

and it is further

      ORDERED that the Clerk is directed to terminate SED as a party to

this action; and it is further

                                       42
      ORDERED that the District and Speach’s motion for a judgment on

the pleadings (Dkt. No. 15) is GRANTED IN PART AND DENIED IN PART

as follows:

      DENIED with respect to M.F.’s Section 504 claim against the District;

      and

      GRANTED in all other respects; and it is further

      ORDERED that the Clerk is directed to terminate Speach as a party

to this action; and it is further

      ORDERED that M.F.’s motion for leave to file an amended complaint

(Dkt. No. 22) is GRANTED IN PART AND DENIED IN PART as follows:

      GRANTED insofar as it seeks to add a § 1983 claim against the

      District and a systemic violation of the IDEA claim against SED; and

      DENIED in all other respects; and it is further

      ORDERED that M.F. shall timely file and serve the original signed

amended pleading as set forth in Local Rule 7.1(a)(4), should M.F. fail to

do so, the complaint, as modified by this Memorandum-Decision and

Order, will remain the operative pleading; and it is further



                                      43
      ORDERED that defendants shall file a responsive pleading or renew

their motion to dismiss within the time allotted under the Rules; and it is

further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

March 29, 2019
Albany, New York




                                      44
